AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                                       UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

          UNITED STATES OF AMERICA
                                                                           Case No. 15-cr-182-1

                                                                           ORDER ON MOTION FOR
          v.                                                               SENTENCE REDUCTION UNDER
                                                                           18 U.S.C. § 3582(c)(1)(A)
         DOMINICK PUGLIESE
                                                                           (COMPASSIONATE RELEASE)


                  Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons for a reduction

         in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

         provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

         Commission,

         IT IS ORDERED that the motion (Doc. No. 278) is:

         ☐ GRANTED

                  ☐ The defendant’s previously imposed sentence of imprisonment of 235 months

         is reduced to:

                  ☐ Time served.

                  If the defendant’s sentence is reduced to time served:

                          ☐        This order is stayed for up to fourteen days, for the verification of the

                                   defendant’s residence and/or establishment of a release plan, to make

                                   appropriate travel arrangements, and to ensure the defendant’s safe

                                   release. The defendant shall be released as soon as a residence is verified,

                                   a release plan is established, appropriate travel arrangements are made,
               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

       ☐       There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

☐ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

☐ The defendant’s previously imposed conditions of supervised release are unchanged.




                                          2
        ☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

        States Attorney to file a response on or before                            , along with all Bureau of

        Prisons records (medical, institutional, administrative) relevant to this motion.

                 ☐ FACTORS CONSIDERED (Optional)

       Defendant Dominick Pugliese (“Defendant”)’s current health status is extremely grave. Defendant,
       who contracted COVID-19 while in custody, is hospitalized due to “severe COVID pneumonia,” is
       described as nonresponsive to stimuli, and is breathing only with the assistance of a ventilator. The
       severity of his condition suggests that at best he may be facing prolonged hospitalization and rehabilitation.
       In light of this fact, combined with Defendant’s underlying medical conditions (i.e. chronic
       pulmonary disease, asthma, and hypertension), the Court finds Defendant has demonstrated
       extraordinary and compelling reasons for release. Although the Court recognizes that Defendant
       still has several years left on his sentence, the Court does not find the ends of justice would be
       served by keeping Defendant in custody and denying his family access to his whereabouts while he
       undergoes serious illness. Accordingly, the Court will grant Defendant’s motion for compassionate
       release.

       IT IS SO ORDERED. 1

       Dated:
       2/12/21                                          s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania




1
  It is further ordered that, in light of the Government’s provision of Defendant’s medical records to
Defendant’s counsel, the pending motion seeking disclosure of medical records (Doc. No. 293) is DENIED
as moot.
                                                       3
